January 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       LIBERTY MUTUAL INSURANCE COMPANY AND NATIONS
           CONSTRUCTION MANAGEMENT, INC., Appellants

NO. 14-12-00873-CV                          V.

              HEITKAMP SWIFT ARCHITECTS, INC., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Heitkamp
Swift Architects, Inc., signed June 22, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellants, Liberty Mutual Insurance Company and Nations
Construction Management, Inc., jointly and severally, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.